Case 0:20-cv-60022-AHS Document 36 Entered on FLSD Docket 04/24/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60022-CIV-SINGHAL/VALLE

  IGOR IVANOVICH GRATCHEV,

          Plaintiff,

  v.

  MAXIME IGOROVICH GRATCHEV,

       Defendant.
  ________________________________/

                                                   ORDER

          THIS CAUSE is before the Court on Defendant’s Motion to Shorten Time to

  Respond to Request for Production (DE [30]). Defendant has attempted to conduct a

  windstorm mitigation inspection on property that is the subject of this lawsuit for purposes

  of securing windstorm coverage. When the parties failed to reach any understanding on

  that issue, the inspection did not proceed. Defendant then served Plaintiff with a Request

  for Inspection of Real Property (DE [30-1]) on April 21, 2020, and filed the present motion

  seeking a shortened response date. Hurricane season begins on June 1, and Defendant

  desires to have insurance in place by that date. 1

          Although the Court may, in its discretion, deny a motion that was filed without a

  certificate that counsel for the moving party conferred in good faith with counsel for the

  opposing party, Local Rule 7.1(a)(3), a review of the emails exchanged between counsel

  prior to the attempted inspection and given Plaintiff’s opposition to the present motion,




  1The Court notes that lack of insurance on the home is one of the issues raised by Plaintiff in the original
  Complaint (DE [1]) and the Amended Complaint (DE [26]).
Case 0:20-cv-60022-AHS Document 36 Entered on FLSD Docket 04/24/2020 Page 2 of 2



  the Court concludes that a good faith attempt to confer would not have been fruitful.

  Accordingly, the Court will not deny the Motion for failure to comply with Local Rule

  7.1(a)(3). 2

          The Court has reviewed the Motion, Plaintiff’s opposition thereto, and all

  supporting documentation and concludes that a shortened time to respond to the Request

  for Inspection of Property is warranted. Accordingly, it is hereby

          ORDERED AND ADJUDGED that the Motion to Shorten Time to Respond to

  Request for Production (DE [30]) be and the same is GRANTED. Plaintiff shall respond

  in writing to the April 21, 2020, Request for Inspection of Property by Wednesday, April

  29, 2020. If Plaintiff is amenable to scheduling a windstorm mitigation inspection of the

  property, the inspection shall take place at a mutually agreeable time prior to May 15,

  2020. If the Plaintiff objects to scheduling a windstorm mitigation inspection, counsel for

  Defendant shall file with the Court a Request for Hearing on the Request for Inspection

  of Property without need to confer with opposing counsel. Counsel are reminded of their

  obligation to refrain from ad hominem attacks and to proceed with utmost professionalism.

          DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 24th day of

  April 2020.



  Copies furnished counsel via CM/ECF




  2 Counsel are advised that henceforth Local Rule 7(a)(3) will be strictly enforced. In the event counsel are
  unable to confer, the Court refers specifically to the efforts that must be made in order to establish a good
  faith attempt to confer, including documentation of the type and time of all efforts made to confer.

                                                       2
